194 F.2d 708
52-1 USTC  P 9216
GIRARD TRUST CORN EXCHANGE BANK, as Trustee of a Trust UnderDeed of Albert R. Gallatin Welsh Dated March 19,1935, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 10580.
United States Court of Appeals Third Circuit.
Argued Feb. 7, 1952.Decided Feb. 27, 1952.

George Craven, Philadelphia, Pa.  (Carroll R. Wetzel, Philadelphia, Pa., on the brief), for petitioner.
Melva M. Graney, Washington, D.C.  (Ellis N. Slack, Acting Asst. Atty. Gen., on the brief), for appellee.
Before KALODNER and HASTIE, Circuit Judges, and MODARELLI, District judge.
PER CURIAM.


1
The questions presented here are (1) whether payments from the principal of a trust, created by her deceased husband during his lifetime, to a divorced wife under a separation agreement and divorce decree, are taxable as income to her under Section 22(k) of the Internal Revenue Code,1 and (2) whether a payment in a lump sum of arrears in the monthly amounts provided under the separation agreement and divorce decree, constituted 'fixed or determinable annual or periodical' income from sources within the United States, taxable to the divorced wife, a non-resident alien, under Section 211(a)(1)(A),2 and as such was subject to withholding tax under Section 143(b).3  The Tax Court ruled in the affirmative on the two questions and we are in complete accord with its disposition for the reasons so well stated in its opinion, 16 T.C. 1398.


2
The decision of the Tax Court will be affirmed.



1
 26 U.S.C.1946 ed. § 22


2
 26 U.S.C.1946 ed. § 211


3
 26 U.S.C.1946 ed. § 143